Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Dean A. Stockwell,

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-172
Decision No. CR2377

Date: May 27, 2011

DECISION

Petitioner, Dean A. Stockwell, a registered dietetic technician working in the State of
New Hampshire, appeals the determination of the Centers for Medicare and Medicaid
Services (CMS) to deny his Medicare enrollment application for billing privileges as a
registered dietitian or nutrition professional. Considering it is undisputed that Petitioner
does not possess a license in the State of New Hampshire as a dietician or nutrition
professional as the regulations require, I affirm CMS’s denial. A legitimate legal basis
exists for CMS to deny Petitioner’s application. Accordingly, I grant CMS’s motion for
summary judgment.

I. Background

Petitioner is a registered dietetic technician working in New Hampshire. P. Br. at 1.

Petitioner applied to enroll in the Medicare program as a “registered dietitian or nutrition
professional,” and NHIC Corp. (NHIC), a CMS contractor, denied his request. CMS Ex.
1, at 1; CMS Ex. 2. The initial denial states that Petitioner “does not have a license(s) or
is not authorized by the Federal/State/local government to perform the services for which
2

[he] intends to render.” CMS Ex. 2. On November 11, 2010, a hearing officer from
NHIC issued a reconsideration decision affirming the denial of Petitioner’s application on
the grounds that, although Petitioner is a “trained nutrition professional,” he failed to
provide adequate verification that he completed the supervised work requirement outlined
in 42 C.F.R. § 410.134. CMS Ex. 3, at 2-3.

Petitioner timely filed a hearing request with the Civil Remedies Division of the
Departmental Appeals Board (Board) to appeal the reconsideration decision. I issued an
Acknowledgment and Pre-Hearing Order and, in accordance with that order, CMS
submitted its Motion for Summary Judgment, supporting CMS Memorandum (CMS Br.),
and twelve proposed exhibits. Petitioner responded to the CMS motion (P. Br.) and
submitted three proposed exhibits. In the absence of objection, I admit CMS exhibits
(CMS Exs.) 1-12 and Petitioner’s Exhibits (P. Exs.) 1-3 into the record.

Il. Applicable Law and Regulations

A supplier’ who wishes to bill Medicare for services must be enrolled in Medicare to
have billing privileges. Medicare Part B will pay for services from registered dietitians
and nutrition professionals. 42 C.F.R. § 410.134. The regulations define the
qualifications for a registered dietitian and nutrition professional and state that:

For Medicare Part B coverage of [Medical Nutrition Therapy], only a
registered dietitian or nutrition professional may provide the services.
“Registered dietitian or nutrition professional” means an individual who,

on or after December 22, 2000:

(a) Holds a bachelor's or higher degree granted by a regionally accredited
college or university in the United States (or an equivalent foreign degree)
with completion of the academic requirements of a program in nutrition or
dietetics accredited by an appropriate national accreditation organization
recognized for this purpose.

(b) Has completed at least 900 hours of supervised dietetics practice under
the supervision of a registered dietitian or nutrition professional.

(c) Is licensed or certified as a dietitian or nutrition professional by the State
in which the services are performed. In a State that does not provide for
licensure or certification, the individual will be deemed to have met this
requirement if he or she is recognized as a ‘registered dietitian" by the
Commission on Dietetic Registration or its successor organization, or meets
the requirements of paragraphs (a) and (b) of this section.

(d) Exceptions. (i) A dietitian or nutritionist licensed or certified in a State
as of December 21, 2000 is not required to meet the requirements of (a) and

' Medicare defines “supplier” to mean “a physician or other practitioner, a facility, or
other entity (other than a provider of services) that furnishes items or services.” 42
USS.C. § 1395x(d).
(b) of this section.

(ii) A ‘registered dietitian" in good standing, as recognized by the
Commission of Dietetic Registration or its successor organization, is
deemed to have met the requirements of (a) and (b) of this section.

42 C.F.R. § 410.134.
III. Issue

The sole issue in this case is whether CMS had a legitimate basis to deny Petitioner
Medicare enrollment and billing privileges as a registered dietitian or nutrition
professional.

IV. Discussion

A, CMS had a legitimate basis to deny Petitioner’s enrollment in the Medicare
program as a registered dietitian or nutrition professional because he did not
have a license in the State of New Hampshire, as the statute and regulations
require.

New Hampshire provides for licensure as a dietician or nutritional professional. CMS
Exs. 7 and 8. It is undisputed that Petitioner is not licensed in the State of New
Hampshire as a dietitian or nutrition professional. See P. Br. at 1. The reconsideration
lecision states that while “New Hampshire’s licensing and certification rules apply to
ietitians,” the rules “do not apply to nutrition specialists” and the hearing officer found
that Petitioner “[is] not certified, licensed, or registered either locally or nationally” as a
ietitian. CMS Ex. 3, at 3. The hearing officer thus found that Petitioner could enroll in
the Medicare program as an individual practitioner if he met the criteria for non-licensing
states listed in the controlling regulation. Jd. However, the hearing officer determined
that Petitioner did not meet the criteria because Petitioner did not include sufficient
documentation showing that he met the supervised work requirement and denied
Petitioner’s application. Jd. Petitioner appealed the reconsideration decision and
contends he has met the supervised work requirement. As a result, Petitioner claims he
should “be eligible to bill Medicare as an individual Nutrition Professional practitioner.”
Hearing Request. Petitioner submitted a letter his supervisor signed along with his
Hearing Request, documenting his employment there “as a Registered Diet
Technician/Nutritionist” since April 2007. CMS Ex. 4.

In its brief, CMS now contends that the hearing officer should have denied Petitioner’s
application on the basis that the State of New Hampshire licenses “dietitian[s] or nutrition
professional[s]” and cites to 42 C.F.R. § 410.134 and N.H. Rev. Stat. § 326-H:5. CMS
argues that an “individual seeking enrollment in the Part B program under the registered

4

dietitian or nutrition professional designation must, for a state that licenses or certifies
dietitians or nutrition professionals, obtain a license there.” CMS Br. at 3.

I note that CMS’s basis for the denial of Petitioner’s Medicare enrollment application has
changed from the basis at the reconsideration level. However, a Petitioner is not deprived
of due process when CMS provides Petitioner sufficient notice of the legal basis for the
denial and a reasonable opportunity to respond at the Administrative Law Judge (ALJ)
hearing level. See Green Hills Enters., LLC, DAB No. 2199, at 8 (2008); see also
Abercrombie v. Clarke, 920 F.2d 1351, 1360 (7th Cir. 1990), cert. denied, 520 U.S. 809
(1991) (holding that defects in formal notice may be cured during the course of an
administrative proceeding, and due process is satisfied as long as the party is reasonably
apprised of, and given opportunity to address, the issues in controversy). Here I find that
CMS, through its brief, provided Petitioner sufficient notice, and I provided Petitioner a
reasonable opportunity to respond to CMS’s denial on the grounds that Petitioner is not a
licensed dietitian or nutrition professional in New Hampshire.

With his brief, Petitioner submits three exhibits. The admission of new documentary
evidence is limited by 42 C.F.R. § 498.56(e), and a party must show good cause for
submitting evidence for the first time at the ALJ level. It appears Petitioner’s exhibits are
documentary evidence submitted for the first time at the ALJ level, and this evidence was
not available to CMS at the time of the reconsideration decision. I find that good cause
exists for the admission of P. Exs. 1-3, considering that CMS changed the basis for
denying Petitioner’s application at the ALJ level. Thus, I admit this evidence pursuant to
42 CFR. § 498.56(e).

In his brief, Petitioner contends he has submitted evidence showing that “in 2010 alone
[he] worked over 1600 hours at the Androscoggin Valley Hospital under the supervision
of Roberta Balon, RD.” P. Br. at 1; P. Ex. 3. Thus, Petitioner essentially argues that he
met the requirement of 42 C.F.R. § 410.134(b), which provides that Petitioner must have
“at least 900 hours of supervised dietetics practice under the supervision of a registered
dietitian or nutrition professional.” I accept as true, for purposes of summary judgment,
that Petitioner has all of the work experience that he claims. However, even if Petitioner
was supervised under a registered dietitian for at least 900 hours, he still did not possess
the requisite state license necessary for enrollment in the Medicare program. It is
undisputed that, while Petitioner is certified by the Commission on Dietetic Registration
as a registered dietetic technician, he is not licensed as a dietitian in New Hampshire.
CMS Ex. 3 at 3; P. Br. at 1.

To enroll in Medicare as a nutrition professional, the language of the statute and
regulation is plain and clear. An individual must be licensed or certified as a dietitian or
nutrition professional by the State in which the services are performed. 42 C.F.R. §
410.134. Because New Hampshire licenses dietitians, Petitioner is required to obtain a
state license.
Petitioner argues that the New Hampshire requirements for state licensure provide that
applicants must have passed the examination administered by the Commission on
Dietetic Registration, which “will only accept applicants . . . from the Commission of
Accreditation for Dietetics Educators with an approved academic and supervised practice
program.” P. Br. at 1. Petitioner argues that “[t]his is the standard requirement for a
Registered Dietician, and excludes any Nutrition Professional from taking the
examination.” Jd. Thus, Petitioner argues that New Hampshire effectively precludes any
nutrition professional who is not a registered dietitian from obtaining a state license. Jd.

Petitioner essentially argues that CMS should allow for an exception and grant his
enrollment request as a nutrition professional because his credentials and experience as a
dietetic technician ensure that Medicare beneficiaries will receive services from a
competent practitioner, as the statute and regulation intend. However, nothing in the
Social Security Act (Act) or the regulations provides that an individual may qualify to
enroll in the Medicare program with education or experience that fails to precisely satisfy
the regulatory requirements. Additionally, nothing in the Act or the regulations permits
the Secretary of the Department of Health and Human Services to waive the qualifying
criteria for even the most competent of individuals to participate as nutrition
professionals. See Elizabeth M. Prokay, DAB CR1860 (2008), at 2-4 (holding that the
Act does not allow for a “functional equivalent” exception to the participation criteria and
does not permit the Secretary to waive the statutory qualifying criteria). Moreover, I lack
authority to invalidate or change an existing regulation or grant Petitioner an exemption
from compliance with regulatory requirements. /866/CPayday.com, DAB No. 2289,

at 14 (2009).

Accordingly, the statute and regulations restrict me, and I lack authority to direct CMS to
make any exception. A legitimate legal basis exists for CMS to deny Petitioner’s
enrollment request, and therefore I must affirm the denial.

B. Summary judgment is appropriate in this case

CMS argues that it is entitled to summary judgment. The Board stated the standard for
summary judgment:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of

material fact for trial and that it is entitled to judgment as a matter of law... .
To defeat an adequately supported summary judgment motion, the non-moving
party may not rely on the denials in its pleadings or briefs, but must furnish
evidence of a dispute concerning a material fact — a fact that, if proven, would
affect the outcome of the case under governing law. . . . In determining
whether there are genuine issues of material fact for trial, the reviewer must
view the evidence in the light most favorable to the non-moving party, drawing
all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 3 (2010) (citations omitted). An
ALJ’s role in deciding a summary judgment motion differs from its role in resolving a
case after a hearing. The ALJ should not assess credibility or evaluate the weight of
conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB No. 2291, at 5 (2009).
The Board has further stated, “[i]n addition, it is appropriate for the tribunal to consider
whether a rational trier of fact could regard the parties’ presentation as sufficient to meet
their evidentiary burden under the relevant substantive law.” Dumas Nursing and
Rehab., L.P., DAB No. 2347, at 5 (2010).

I have accepted all of Petitioner’s factual assertions as true. In addition, I have drawn all
reasonable inferences in his favor. However, no dispute exists that Petitioner lacks the
requisite state license for enrollment in the Medicare program. Accordingly, summary
judgment is appropriate, and I grant CMS’s motion.

V. Conclusion

I sustain CMS’s determination to deny Petitioner enrollment into Medicare as a registered
dietician or nutrition professional because Petitioner does not possess a license in the
State of New Hampshire and does not satisfy the statutory and regulatory requirements.
Considering Petitioner has no state license, CMS had a legitimate legal basis to deny his
enrollment application. Accordingly, I grant CMS’s motion for summary judgment.

/s/
Joseph Grow
Administrative Law Judge

